        CASE 0:18-cv-00272-JNE-KMM Doc. 22 Filed 11/19/18 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Jessica Lockwood,                                 Civil No. 18-272 (JNE/KMM)

              Plaintiff,

v.                                                ORDER

USAA Federal Savings Bank,

              Defendant.


       On November 16, 2018, the parties filed a joint Stipulation of Dismissal with

Prejudice [Dkt. No. 21]. Based on the stipulation, this action is dismissed with prejudice,

without taxation of costs or attorney fees to any party.

       IT IS SO ORDERED.


Dated: November 19, 2018

                                                  s/ Joan N. Ericksen
                                                  JOAN N. ERICKSEN
                                                  United States District Judge
